Citation Nr: 1538720	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  14-08 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for blindness.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 RO decision.

In a December 2013 statement the Veteran appears to raise the issue of entitlement to benefits for disability due to negligence in the provision of VA medical care.  This potential issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The Veteran makes several references to benefits based upon blindness which do not involve service connection.  VA pension benefits have been denied because he is not a Veteran of wartime.  However the Board notes that the Veterans Health Administration provides multiple services for blind Veterans which are not based upon service-connected status.  As the Veteran is already enrolled in the VA health care system, he may already be eligible for blind rehabilitation services.  He is advised to contact a patient services representative at his local VA care facility and/or a Visual Impairment Services Team Coordinator for more information.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran is seeking service connection for blindness, glaucoma, and hypertension.  None of these disabilities was present during service, or upon his discharge examination.  

However, as a recipient of VA education benefits after his discharge from service, the Veteran availed himself of VA medical care as well.  For instance, a May 1977 hospital admission notice reflects that he was admitted to the VA hospital in Minneapolis, Minnesota, for treatment of a hyphema, or hemorrhage involving his eye.  In December 1978, he received drug and alcohol treatment at the VA in St. Paul, Minnesota.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Especially given the proximity in time to the Veteran's discharge from service, these VA records and any others, must be obtained for review by adjudicators.  The 1977 records should additionally provide highly relevant information about the condition of the Veteran's eyes within one year of service.

The Veteran is currently receiving VA medical care.  Therefore, upon remand, complete recent VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of inpatient and outpatient treatment provided to the Veteran at VA hospitals and clinics in Minneapolis and St. Paul in 1977 and 1978, to include records of hospitalizations in May 1977 and December 1978.  All archived records must be retrieved from storage.  A negative reply is needed if no records are found.

2.  The RO should request from the Veteran complete information as to any other VA facilities where he has received medical care, and the approximate dates when such treatment was provided.  The RO should then obtain records of all treatment identified by the Veteran.  Again, all archived records must be retrieved from storage. A negative reply is needed if no records are found.

3.  The RO should request all records of treatment provided to the Veteran at the Rochester New York Outpatient Clinic, the Canandaigua VA Medical Center, and all related facilities prior to July 2011 and subsequent to January 2013.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record, completing any additional evidentiary development which may become apparent.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


